Citation Nr: 0603194	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  00-14 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse.


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran's active duty service included the period from 
November 1978 to November 1981 and Reserve service.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Board reopened this issue in November 2003, and remanded it 
for further development in August 2003 and July 2005.  The 
veteran testified at Board hearings in September 2002 and 
November 2005.  The veteran submitted additional evidence 
during his November 2005 Board hearing and waived initial RO 
review.  


FINDINGS OF FACT

1.  Clear and unmistakable evidence shows that the veteran 
experienced a back disorder prior to his entry into service.

2.  There is no clear and unmistakable evidence to show that 
there was no increase in the underlying severity of the 
veteran's preexisting back disorder during his period of 
active duty service.  


CONCLUSIONS OF LAW

1.  The presumption of soundness with regard to the veteran's 
back disorder has been rebutted.  38 U.S.C.A. §§ 1111, 1137 
(West 2002); VAOPGCPREC 3-2003 (July 16, 2003).

2.  A back disorder was incurred in the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board involves a claim of entitlement to 
service connection for a back disorder.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1132.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  See 
Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA 
Office of the General Counsel determined that VA must show by 
clear and unmistakable evidence that there is a pre-existing 
disease or disorder and that it was not aggravated during 
service.  See VAOPGCPREC 3-03 (July 16, 2003); 3.304(b).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004), issued on June 1, 
2004, summarized the effect of 38 U.S.C.A. § 1111 on claims 
for service-connected disability:

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  38 U.S.C.A. § 1153.  If this burden is met, then 
the veteran is not entitled to service-connected benefits.  
However, if the government fails to rebut the presumption of 
soundness under section 1111, the veteran's claim is one for 
service connection.  This means that no deduction for the 
degree of disability existing at the time of entrance will be 
made if a rating is awarded.  See 38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon 
entry into service, the veteran cannot bring a claim for 
service connection for that disorder, but the veteran may 
bring a claim for service-connected aggravation of that 
disorder.  In that case section 1153 applies and the burden 
falls on the veteran to establish aggravation.  See Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the 
presumption of aggravation under section 1153 arises, the 
burden shifts to the government to show a lack of aggravation 
by establishing "that the increase in disability is due to 
the 


natural progress of the disease."  38 U.S.C. § 1153; see also 
38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

Wagner, 370 F. 3d at 1096.

The veteran's entrance examination did not note any back 
disorder.  The veteran is therefore entitled to the 
presumption of soundness with regard to a back disorder.  The 
question now becomes whether the presumption of soundness has 
been rebutted in this case.

The Board must first determine whether there is clear and 
unmistakable evidence showing that the veteran had a back 
disability prior to service.  The Board notes here that the 
United States Court of Appeals for Veterans Claims has held 
that, as a matter of law, a veteran's own admission of a pre-
service history of medical problems during in-service 
clinical examinations is clear and unmistakable evidence for 
purposes of determining whether the presumption of soundness 
has been rebutted.  Doran v. Brown, 6 Vet. App. 283, 286 
(1994).  With this in mind, there is an October 1981 service 
medical record that showed that veteran had a long history of 
back pain prior to service when he went off a high dive, and 
hurt his spine.  The assessment was low back strain.  Thus 
this record showed the veteran's own admission of a pre-
service history of medical problems during the course of in-
service medical treatment and constituted clear and 
unmistakable evidence that his back disability preexisted 
service.

However, to rebut the presumption of soundness, there must 
also be clear and unmistakable evidence there was no increase 
in severity during service.  In the present case, the Board 
is unable to conclude that the evidence in this regard is 
clear and unmistakable.  Consideration must be given to the 
fact that the service medical records do document that the 
veteran was in a car accident in 1979, which was an alleged 
hit and run.  A June 1980 service medical record indicated 
that the veteran was hit by a car a year earlier and had 
recurrent back pain.  The radiographic report showed 
osteochondrosis, minimal degenerative changes.  Furthermore, 
a September 1983 letter from a private doctor revealed that 
he treated the veteran from February 27, 1979 until March 7, 
1979 after the veteran was in a pedestrian car accident in 
which he was thrown around 50 feet.  The diagnosis at that 
time was acute cervical sprain from a hyper extension to an 
acute acceleration injury with evidence of cerebral 
concussion, acute traumatic spasmodic lumbar torticollis with 
possible nerve root compression at the L-4, L-5 lumbar 
vertebra levels with radiculitis to the right leg.  The 
doctor stated that the veteran currently was experiencing 
back pain, which radiated down his leg.  

VA examinations in September 1982 and October 1983 revealed 
the veteran had a low back injury by history, and experienced 
back pain.  A January 2001 VA examination provided the 
veteran with a diagnosis of mild cervical, thoracic and 
lumbar spondylosis.  The examiner opined that the veteran's 
back disorder was due to age and not to his in-service 
injury.  An August 2004 VA examination showed that the 
veteran had probable L5-S1 herniated nucleus pulposus, old, 
of unknown duration.  The examiner indicated there was no 
clearcut evidence that this resulted in military service 
since there was no documentation for this.  These post-
service records suggest that there may not have been an 
actual increase during service and that the veteran's back 
disorder is not related to service.  

However, after weighing all of the above-cited evidence, the 
Board is unable to conclude that the evidence against a 
finding of aggravation during service reaches the high 
standard of "clear and unmistakable" evidence.  Therefore, 
the Board must find that the presumption of soundness has not 
been rebutted.  Under this analysis, since the presumption of 
soundness has not been rebutted, then the in-service back 
disorder must be viewed as the first manifestations of a back 
disability.  This leads to the conclusion that the veteran's 
back disorder manifested by low back pain was incurred during 
the veteran's active duty service.  Service connection is 
therefore warranted.

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) and implementing regulations at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board also 
acknowledges that various judicial decisions have addressed 
the notice and assistance requirement of VCAA.  See generally 
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002); Huston v. Principi, 17 
Vet. App. 195, 202 (2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  However, the Board need not consider the question of 
VCAA compliance since there is no detriment to the veteran in 
light of the favorable disposition in this matter.  


ORDER

Entitlement to service connection for a back disorder is 
warranted.  The appeal is granted.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


